Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-10 allowed.
            The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 4-6 of the response, filed 09/17/2021, with respect to the rejection of claims 1-3, 5 and 7-9 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Konovalov (U.S 2010/0209665)/the rejection of claims 1-4 and 6 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Eisenberg (U.S.2014/0005084) ( particularly the arguments that Konovalov/Eisenberg does not disclose a film comprising a diamond-like carbon material having a structure of the claimed formula II because Konovalov discloses that diamondoid or adamantine based structures can be used as a carbon precursor to make the film the films has a Young’s modulus in the range of 380- 480 GPa; Eisenberg relates to “a component part comprising at least two components movable with respect to one another, between the surfaces of which is provided a film formed by a lubricant oil composition”, the surface of at least one of the movable components is at least partly a diamond-like carbon layer) have been fully considered and are persuasive.  The rejection(s) of claims 1-9 based on Konovalov/Eisenberg as set forth in the office action dated 06/24/2021 has been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713